To affirm the judgment in the case at bar is to place a premium on treachery and to announce that mercenary women who are clever enough to get one like appellant into their toils may be rewarded for their disloyalty with most of the savings of the victim.
Respondent lived with appellant approximately four months, a period of discord in the creation of which she was an active participant. Appellant and his ten-year-old daughter by a former wife have been expelled from their home by respondent, who is now occupying that home and using the furnishings which had belonged to the father and daughter for many years. Respondent was awarded $750 in cash, $50 monthly for eighteen months, and the right of occupancy free of charge for eighteen months of appellant's home, the value of which is $5400. Appellant must also pay costs and counsel fees of $150 for respondent. The furnishings of the home, certain items of household furniture and a 1934 Ford automobile, which respondent is to receive, should not be forgotten.
There has not been that just and equitable disposition of the property which the statute (Rem. Rev. Stat., § 989 [P.P.C. § 23-23]) requires the court to make when granting a divorce. Rather, the statute has been treated with contempt and our prior pertinent opinions in similar situations disregarded. Instead of placing both parties in as nearly as possible the same financial condition they were in prior to their marriage, which is the rule enunciated in Bundy v. Bundy, 149 Wn. 464, 271 P. 268, the wife, who added nothing except strife to the marital community during her four months with appellant, is placed in a far better financial position than when she married appellant. She is amply able to support herself or receive the same income she formerly received from the welfare fund; therefore, *Page 505 
I find in the record no good reason — moral or legal — for requiring the husband to pay the amount exacted by the decree. The award of $750 would more than compensate respondent for the four months of turmoil she enjoyed with appellant.